—Judgment, Supreme Court, Bronx County (Bonnie Wittner, J.), rendered November 17, 1992, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 8 Vs to 25 years, unanimously affirmed.
We perceive no abuse of discretion in the court’s limitation of defendant’s attempts to impeach the eyewitness. Specifically, the court’s preclusion of impeachment by means of a "prior inconsistent statement”, the details of which were uncertain and susceptible to distortion, was an appropriate exercise of discretion (People v Duncan, 46 NY2d 74, 81, cert denied 442 US 910).
The court also properly exercised its discretion in preventing the defense summation from straying from the evidence (see, People v Charles, 61 NY2d 321, 329). Finally, the court did not display bias merely because it repeatedly made proper rulings adverse to defendant (see, People v Martinez, 183 AD2d 485). Concur — Rosenberger, J. P., Kupferman, Rubin and Williams, JJ.